Citation Nr: 1630794	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by generalized fatigue and muscle pain, to include fibromyalgia or a neurological disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD) or a neurocognitive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1973 to February 1975, and in the Army National Guard from November 1987 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is with the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.

The Veteran's appeal arises from a May 2009 claim of service connection for "neurosystem seizures" and memory loss.  Subsequently, in an August 2009 statement, he recharacterized his claim as service connection for fibromyalgia and depression, and described his current symptoms as overall daily fatigue and muscle pain in all extremities, along with numbness on the left side of the body.  At the March 2016 Board hearing, the Veteran indicated that he had doubts as to whether fibromyalgia was the appropriate diagnosis for his disability.  Significantly, he stated that a medical practitioner had characterized his condition as neurological in nature.  In view of the above, the Board has recharacterized this particular issue to better reflect that Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Board has also recharacterized the claim of service connection for a mental health disability.  The Veteran originally claimed service connection for memory loss, and then recharacterized his claim as service connection for depression, as secondary to his claimed fibromyalgia.  See May 2009 and August 2009 statements.  At the March 2016 Board hearing, he indicated that his psychiatrist had started treating him for PTSD.  The Veteran further implied that the PTSD could be related to the psychological stress associated with working on a radar site during the Cold War.  See March 2016 Board hearing transcript at 11.  Additionally, he reported cognitive dysfunctions, to include short memory issues.  Id. at 6-7.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for symptoms that have been diagnosed as fibromyalgia.  VA treatment records show a history of fibromyalgia since May 2007 and reports of fibromyalgia pain during the appeal period.  See CAPRI records received June 2013 (in Virtual VA).  The Veteran believes that his claimed disability might be related to herbicide, chemical, or radiation exposure during his service as an aircraft control and warning radar repairman in the Air Force.

In a statement dated April 2016 (received May 2016), the Veteran noted that, following basic training, he was sent to Keesler Air Force Base in Biloxi, Mississippi, for radar training.  He later learned that Keesler Air Force Base was a storage and distribution site for Agent Orange while he was there.  After eighteen months at Keesler Air Force Base, he was assigned to the Fortuna Air Force radar station, in North Dakota.  There, he worked on the site's AN/FPS-35 radar for one year.  See also August 2009 statement.  According to the Veteran, this was the most powerful radar system in the world at the time.  He was assigned to the "antenna crew," and his duties included cleaning the oil leaked by the gear box.  For that purpose, he used trichloroethylene, a chemical solvent.  He stated that, on several occasions, he was overcome by the fumes, and his clothing became soaked with the substance.  He added that he also worked around the base of the antenna, where he was allegedly exposed to ionizing radiation from the radar.  The Veteran also stated that, during maintenance of the magnetron, he came in direct contact with transformer oil that contained polychlorinated biphenyls (PCBs).  See also March 2016 Board hearing transcript (describing chemical exposure at the Fortuna radar station).  Along with his April 2016 statement, he submitted literature that purportedly shows the hazardous effects of the substances to which he was exposed.

The Veteran has described his generalized muscle pain as constant and similar to high-frequency electro-stimulation.  See April 2016 statement; see also March 2016 Board hearing transcript.  In his April 2016 statement, the Veteran stated that he began experiencing this muscle pain shortly after he left the Fortuna radar station.  However, at the Board hearing, he testified that, during service in Fortuna, he was treated for severe headaches and nervous agitation as a result of exposure to chemical fumes, and for muscle pain (described as an unusual type of pain), which he has had ever since that time.  See March 2016 Board hearing transcript at 2-5; see also June 2010 notice of disagreement (reporting treatment for fibromyalgia symptoms during tour of duty at the Fortuna Air Force radar station).

The Veteran is also claiming service connection for a mental health disability.  VA treatment records show a diagnosis of, and treatment for, depression and mild cognitive impairment.  See, e.g., CAPRI records received June 2013 (in Virtual VA).  Additionally, the Veteran reported that he had recently begun psychiatric treatment for PTSD.  See March 2016 Board hearing transcript at 11.  The Veteran's main contention is that his claimed mental health disability is secondary to his diagnosed fibromyalgia.  Nevertheless, with regard to the PTSD, he has implied that it could be related to the psychological stress associated with working on a radar site during the Cold War.  The Veteran's claim also encompasses neurocognitive impairment, to include short term memory loss.  He has implied that such symptoms could be related to the claimed hazardous environmental exposure.

Service treatment records for the period in which the Veteran served in the Air Force show that, in December 1974, he complained of steady painful headaches, nausea, weakness and shaking of the upper extremities, which began while he was in barracks working on model airplanes with finishing resin.  See service treatment records received September 2014 at 31.  Meanwhile, service treatment records for the period in which the Veteran served in the Army National Guard (initially deemed unavailable by the RO, subsequently submitted by the Veteran in March 2016) show treatment for left shoulder and elbow pain (diagnosed as tendonitis) in September 1988 and complaints of pain in the right elbow and right hip in October 1987.  See also May 1987 report of medical history (showing a history of left elbow epicondylitis and right hip pain.)

With regard to the claimed herbicide exposure, VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart 11, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam (RVN) or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  In this case, VA has not attempted to verify the Veteran's claimed exposure to Agent Orange while stationed at Keesler Air Force Base.  Development consistent with the M21-1MR should be undertaken, to include contacting the Compensation and Pension Service and the JSRRC, regarding the potential storage and distribution of herbicides, and the Veteran's potential exposure to them, at Keesler Air Force Base, sometime between September 1973 and February 1975. 

With regard to the claimed exposure to radiation while stationed at the Fortuna Air Force radar station, an October 2009 radiation risk activity sheet shows that the Veteran reported being stationed at said facility from January 1974 to February 1975.  The record shows that the RO submitted a PIES request for the Veteran's DD 1141 or any other record of radiation exposure.  The request produced a negative response.  The Board notes that the PIES request only listed the Veteran's period of active duty in the Army National Guard (November 1987 to December 1989).  It did not cover the prior period of service in the Air Force, during which the Veteran served at the Fortuna Air Force radar station.  In view of the above, the RO should make additional efforts to verify the Veteran's claimed exposure to radiation.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disabilities.  He has provided competent testimony that suggests exposure to hazardous environmental factors.  He has also submitted literature that purportedly suggests a link between such exposure and his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Here, the Veteran has submitted enough evidence to warrant a VA examination.  

The Board also notes that the last VA treatment records to be associated with the claims file are dated June 2013 (in Virtual VA).  At the March 2016 Board hearing, the Veteran testified that he is treated primarily at the Walla Walla VA Medical Center, with occasional treatment at the VA facilities in Boise and Portland.  The AOJ should obtain any outstanding VA treatment records from these facilities. 

 In light of the Veteran's contentions, the AOJ should also obtain the Veteran's service personnel records, as well as any outstanding service treatment records.

The Veteran has stated that he was found permanently disabled by the Social Security Administration (SSA).  See March 2016 Board hearing transcript; statement dated April 2016(received May 2016).  In July 2016, the Veteran's representative submitted records related to the Veteran's 2009 application for SSA benefits.  Such records do not include a final SSA determination.  Thus, it appears that there are outstanding SSA records.  As these records may be pertinent to the Veteran's claim, VA should request a full set of records directly from the SSA.

Also in July 2016, the Veteran submitted treatment records from a private medical clinic in La Grande, Oregon.  The records pertain to a March 2016 neurological follow up evaluation, which shows a finding of mild cognitive dysfunction.  The last private records to be associated with the claims file are dated October 2009.  As it appears that there could be outstanding private treatment records, the AOJ should ask the Veteran to identify and authorize the release of any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA facilities in Walla Walla, Boise, and Portland.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits.  All records received should be associated with the claims file. If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

3.  Request the Veteran's complete service personnel records, as well as any outstanding service treatment records, from the National Personnel Records Center (NPRC) and any other appropriate sources.  The Board is particularly interested in records for the period in which the Veteran served in the Air Force (from September 1973 to February 1975).  All requests and responses, positive and negative, must be documented in the claims file.

4.  Then, contact the Compensation and Pension Service with a request for a review of the inventory of herbicides operations maintained by the Department of Defense to determine whether herbicides where stored in, and distributed from, Keesler Air Force Base.

5.  If the exposure is not verified by the request to the Compensation and Pension Service, verification should be obtained from the JSRRC.  Forward a list of the dates in which the Veteran was present at Keesler Air Force Base, as determined through a review of his service personnel records, along with his contentions regarding the nature of his exposure to the JSRRC, and request verification of his alleged exposure to herbicides.  The results of this development should be documented.

5.  In addition, contact the appropriate sources to verify the Veteran's alleged exposure to radiation through his work as a radar repairman at the Fortuna Air Force radar station.  The results of this development should be documented.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed generalized fatigue and muscle pain.  Review of the claims file should be noted in the examiner's report.

The examiner(s) should respond to the following:

(a)  Identify any current disability that accounts for the Veteran's claimed symptoms of generalized fatigue and muscle pain, to include fibromyalgia or any other musculoskeletal or neurological disability.  Please also note the Veteran's report of left side numbness.

(b)  Is any current such disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that his claimed disability is related to radiation exposure (from work as a radar repairman), herbicide exposure, and exposure to chemical solvent trichloroethylene and transformer oil containing PCBs.  Also consider his statements that he began to experience muscle pain in, or soon after, service at the radar station.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including scientific literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

7.  Schedule the Veteran for a VA psychiatric examination.  Review of the claims file should be noted in the examiner's report.

(a)  Identify any current mental health disability, to include depression, PTSD, or any neurocognitive disability, to include short term memory loss.

(b)  Is any current mental health disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that his neurocognitive impairment is related to radiation exposure (from work as a radar repairman), herbicide exposure, and exposure to chemical solvent trichloroethylene and transformer oil containing PCBs.  Also consider his suggestion that his PTSD could be related to the mental stress associated with working on an early warning radar station during the Cold War.

(c)  If any current mental health disability is not directly related to service, is it as least as likely as not (probability of 50 percent or more) proximately due to his claimed fibromyalgia or any other current disability that accounts for his symptoms of generalized fatigue and muscle pain?  If not, then is it at least as likely as not that the mental health disability has been aggravated (permanently worsened beyond it natural progression) by his claimed fibromyalgia or any other current disability that accounts for his symptoms of generalized fatigue and muscle pain?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including scientific literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

8.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

